                                 Stephen Koteff, Alaska Bar No. 9407070
                                 Joshua A. Decker, Alaska Bar No. 1201001
                                 ACLU OF ALASKA FOUNDATION
                                 1057 West Fireweed Lane, Suite 207
                                 Anchorage, AK 99503
                                 (907) 263-2007
                                 skoteff@acluak.org

                                 Kendri M. M. Cesar, Alaska Bar No. 1306040
                                 SONOSKY, CHAMBERS, SACHSE, MILLER
                                   & MONKMAN, LLP
                                 302 Gold Street, Suite 201
                                 Juneau, AK 99801
                                 (907) 586-5880
                                 kendri@sonosky.net

                                 Stephen L. Pevar
                                 AMERICAN CIVIL LIBERTIES UNION FOUNDATION
ACLU OF ALASKA FOUNDATION
1057 W. Fireweed Ln. Suite 207




                                 765 Asylum Avenue
   Anchorage, Alaska 99503


    EMAIL: legal@acluak.org




                                 Hartford, CT 06105
      FAX: 907.258.0288
      TEL: 907.258.0044




                                 (860) 570-9830
                                 spevar@aclu.org

                                 Mark J. Carter
                                 AMERICAN CIVIL LIBERTIES UNION FOUNDATION
                                 125 Broad Street
                                 New York, NY 10004
                                 (646) 885-8344
                                 mcarter@aclu.org

                                                     UNITED STATES DISTRICT COURT
                                                      FOR THE DISTRICT OF ALASKA

                                   Clarice Leota Hardy,                     No.

                                                 Plaintiff,

                                          v.



                                 Hardy v. City of Nome
                                 COMPLAINT
                                 Case No._________                                           Page 1 of 31

                                  Case 2:20-cv-00001-HRH Document 1 Filed 02/20/20 Page 1 of 31
                                   City of Nome, and John
                                   Papasodora and Nicholas Harvey
                                   in their individual capacities,

                                                 Defendants.

                                   COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF AND FOR
                                                         DAMAGES

                                                          JURY TRIAL DEMANDED


                                                               Introduction

                                        1.     Plaintiff Clarice Hardy is an Alaska Native woman from

                                 Nome, Alaska, who worked at the Nome Police Department (NPD) as a
ACLU OF ALASKA FOUNDATION
1057 W. Fireweed Ln. Suite 207




                                 dispatcher. In March 2017, Ms. Hardy reported to her superiors at the
   Anchorage, Alaska 99503


    EMAIL: legal@acluak.org
      FAX: 907.258.0288
      TEL: 907.258.0044




                                 NPD that she had been sexually assaulted.

                                        2.     The NPD left her case uninvestigated and untouched for

                                 over a year, and valuable evidence was lost because of the delay. When

                                 an investigation was finally concluded, more than eighteen months

                                 after Ms. Hardy’s initial report, Ms. Hardy’s assailant was not charged

                                 or otherwise brought to justice.

                                        3.     The failure and refusal of the City of Nome and the NPD to

                                 properly investigate Ms. Hardy’s allegations of sexual assault are part

                                 of the city’s systemic and ongoing failure to protect Alaska Native

                                 women from sexual abuse and assault.


                                 Hardy v. City of Nome
                                 COMPLAINT
                                 Case No._________                                              Page 2 of 31

                                  Case 2:20-cv-00001-HRH Document 1 Filed 02/20/20 Page 2 of 31
                                        4.     Ms. Hardy now brings this case to vindicate her

                                 constitutional right to equal protection of the law, and to vindicate the

                                 rights of all other Alaska Native women in Nome who no longer feel

                                 secure in their community because of the City of Nome’s egregious

                                 indifference toward their safety.

                                                         Jurisdiction and Venue

                                        5.     This action arises under 42 U.S.C. § 1983 to redress the

                                 deprivation under color of state law of rights secured by the United

                                 States Constitution. This action is also brought to enforce rights
ACLU OF ALASKA FOUNDATION
1057 W. Fireweed Ln. Suite 207




                                 established in the Constitution of the State of Alaska, and state
   Anchorage, Alaska 99503


    EMAIL: legal@acluak.org
      FAX: 907.258.0288
      TEL: 907.258.0044




                                 statutory and common law rights.

                                        6.     Jurisdiction is proper in the United States District Court

                                 for the District of Alaska – Nome Division under 28 U.S.C. §§ 1331 and

                                 1343. The Court has supplemental jurisdiction over Plaintiff’s state law

                                 claims under 28 U.S.C. § 1367.

                                        7.     Venue is proper in the Nome Division of the District of

                                 Alaska as the events giving rise to the cause of action in this lawsuit

                                 occurred within the District of Alaska and within the Nome Division.

                                 Therefore, venue is appropriate in this judicial district under 28 U.S.C.

                                 § 1391.


                                 Hardy v. City of Nome
                                 COMPLAINT
                                 Case No._________                                                Page 3 of 31

                                  Case 2:20-cv-00001-HRH Document 1 Filed 02/20/20 Page 3 of 31
                                        8.      Venue is proper for the individual defendants John

                                 Papasodora and Nicholas Harvey under 28 U.S.C. § 1391 because they

                                 committed violations under color of law, acts, or omissions in this

                                 district of the United States District Court.

                                                                   Parties

                                        9.     Plaintiff Clarice Leota Hardy is an Alaska Native woman

                                 currently residing in Shaktoolik, Alaska. Ms. Hardy was employed by

                                 the City of Nome, NPD , from 2015 to 2018.

                                        10.    Defendant City of Nome is a municipality incorporated
ACLU OF ALASKA FOUNDATION
1057 W. Fireweed Ln. Suite 207




                                 under the laws of the State of Alaska and is located in western Alaska.
   Anchorage, Alaska 99503


    EMAIL: legal@acluak.org
      FAX: 907.258.0288
      TEL: 907.258.0044




                                 The powers of the City of Nome are vested in a city council consisting of

                                 six council members and one mayor, and in a city manager who

                                 supervises the enforcement of municipal law, carries out the directives

                                 of the city council, and is responsible for the supervision of all other city

                                 employees. The City of Nome was the public employer of Ms. Hardy

                                 and is or was the public employer of the individually named

                                 Defendants. The City of Nome is responsible for the maintenance,

                                 control, and supervision of the NPD and for establishing policies,

                                 procedures, and customs by which its employees conduct their official

                                 duties, including the duties that form the basis of this action. The NPD


                                 Hardy v. City of Nome
                                 COMPLAINT
                                 Case No._________                                                  Page 4 of 31

                                  Case 2:20-cv-00001-HRH Document 1 Filed 02/20/20 Page 4 of 31
                                 is a department of the City of Nome created for the enforcement of law

                                 and order and the protection of life and property.

                                        11.    Defendant John Papasodora, sued in his individual

                                 capacity, was at all relevant times Chief of Police of the NPD and was

                                 responsible for the maintenance, control, training, conduct, and

                                 supervision of law enforcement personnel employed by the NPD, and

                                 for adopting and enforcing the law enforcement policies and practices of

                                 the City of Nome, including the policies and practices complained of

                                 herein.
ACLU OF ALASKA FOUNDATION
1057 W. Fireweed Ln. Suite 207




                                        12.    Defendant Nicholas Harvey, sued in his individual
   Anchorage, Alaska 99503


    EMAIL: legal@acluak.org
      FAX: 907.258.0288
      TEL: 907.258.0044




                                 capacity, was at all relevant times a Lieutenant with the NPD.

                                 Defendant Harvey was the deputy executive head of the department,

                                 authorized to assume the duties of Chief of Police in the chief’s absence,

                                 and to supervise and assign various duties to all other police

                                 department personnel.

                                                            Factual Statement

                                 The City of Nome’s Custom or Practice of Failing to Investigate
                                                     Sexual Assault Claims

                                        13.    The City of Nome is located on the edge of Norton Sound in

                                 western Alaska, unconnected to major road systems, and accessible to

                                 the rest of Alaska only by air or by sea.

                                 Hardy v. City of Nome
                                 COMPLAINT
                                 Case No._________                                                 Page 5 of 31

                                  Case 2:20-cv-00001-HRH Document 1 Filed 02/20/20 Page 5 of 31
                                        14.    Most recent estimates indicate that Nome has

                                 approximately 3,866 residents, 58 percent of whom are Alaska Native.

                                 The vast majority of Nome’s government, including the mayor, city

                                 manager, city council members, and police chief are, and have

                                 historically been, non-Native and typically Caucasian.

                                        15.    Since at least 2008, the number of women in Nome who

                                 have reported to the NPD of being sexually assaulted has been

                                 substantially higher than the national average. For at least a decade,

                                 more than six times more sexual assaults have been reported in Nome
ACLU OF ALASKA FOUNDATION
1057 W. Fireweed Ln. Suite 207




                                 than in the rest of the country.
   Anchorage, Alaska 99503


    EMAIL: legal@acluak.org
      FAX: 907.258.0288
      TEL: 907.258.0044




                                        16.    Adding to this disparity, only about 10 percent of the

                                 reported sexual assaults in Nome resulted in arrest over this same

                                 period. This is only half the percentage of arrests made nationwide.

                                        17.    The low number of arrests for reports of sexual assault in

                                 Nome is not a statistical anomaly. The fact that so few people are

                                 arrested and held accountable for sexual assault in Nome is a direct

                                 result of a persistent pattern of indifference toward and disregard for

                                 the safety of Alaska Native women by the NPD.

                                        18.    For years, sexual assault reports made to NPD by Alaska

                                 Native women have been ignored or dismissed, with little to no


                                 Hardy v. City of Nome
                                 COMPLAINT
                                 Case No._________                                                Page 6 of 31

                                  Case 2:20-cv-00001-HRH Document 1 Filed 02/20/20 Page 6 of 31
                                 investigation conducted. When investigations have occurred, they

                                 typically were done in a shoddy manner resulting in a lack of sufficient

                                 evidence needed to prosecute the case.

                                        19.    These failures to investigate and to take Alaska Native

                                 women seriously occurred largely under the authority of Chief of Police

                                 John Papasodora. Chief Papasodora was aware of these failures and

                                 ratified his staff’s persistent practice of inadequately responding to

                                 sexual assault reports and allowed it to continue.

                                        20.    In September 2018, Robert Estes replaced Papasodora as
ACLU OF ALASKA FOUNDATION
1057 W. Fireweed Ln. Suite 207




                                 the police chief. Soon after he assumed his position, Chief Estes
   Anchorage, Alaska 99503


    EMAIL: legal@acluak.org
      FAX: 907.258.0288
      TEL: 907.258.0044




                                 initiated an audit of the NPD’s earlier handling of sexual assault cases.

                                        21.    Among other things, the audit found that 76 out of the 182

                                 reports of sexual assault made to NPD between 2015 to 2018 were

                                 inadequately investigated.

                                        22.    Of those sexual assault cases that were inadequately

                                 investigated, the vast majority—over 90 percent—were filed by Alaska

                                 Native women.

                                        23.    Lieutenant Nicholas Harvey was responsible for many of

                                 the cases that were found to have been inadequately investigated. In

                                 some of those cases, Lt. Harvey conducted no investigation at all.


                                 Hardy v. City of Nome
                                 COMPLAINT
                                 Case No._________                                                Page 7 of 31

                                  Case 2:20-cv-00001-HRH Document 1 Filed 02/20/20 Page 7 of 31
                                        24.    Chief Papasodora was aware that Lt. Harvey had failed to

                                 adequately investigate large numbers of sexual assault reports but took

                                 no action to correct those failures or to discipline Lt. Harvey for his

                                 malfeasance.

                                        25.    The NPD’s failure to properly investigate sexual assault

                                 cases has been motivated at least in part by Lt. Harvey’s and Chief

                                 Papasodora’s animus toward women and Alaska Natives.

                                        26.    Lt. Harvey’s animus toward women has been demonstrated

                                 in his reference to women, particularly Alaska Native women, as
ACLU OF ALASKA FOUNDATION
1057 W. Fireweed Ln. Suite 207




                                 “cunts.” Lt. Harvey also frequently treated women who had complained
   Anchorage, Alaska 99503


    EMAIL: legal@acluak.org
      FAX: 907.258.0288
      TEL: 907.258.0044




                                 of being sexually assaulted with disdain. In at least one instance, Lt.

                                 Harvey attempted to cancel the forensic examination of a woman who

                                 reported being sexually assaulted merely because the male suspect had

                                 told him that the sex was consensual. In another circumstance, Lt.

                                 Harvey expressed reluctance to pursue a sexual assault report because

                                 it was a “he said, she said” situation that could not be proven.

                                        27.    On other occasions, Lt. Harvey has made derogatory

                                 comments about Alaska Native women, suggesting that their reports of

                                 being sexually assaulted are unfounded.




                                 Hardy v. City of Nome
                                 COMPLAINT
                                 Case No._________                                                  Page 8 of 31

                                  Case 2:20-cv-00001-HRH Document 1 Filed 02/20/20 Page 8 of 31
                                        28.    Chief Papasodora’s animus was evident in the frequent

                                 derogatory comments and jokes about Alaska Natives he made in the

                                 workplace. Chief Papasodora also exhibited his contempt in public

                                 meetings where he made demeaning comments about women and

                                 Alaska Natives who were the victims of crime. On one particular

                                 occasion while on duty, Chief Papasodora refused to render assistance

                                 to an Alaska Native person who was incapacitated and lying on the

                                 ground in sub-zero temperatures.

                                        29.    Another reason that NPD investigations of sexual assault
ACLU OF ALASKA FOUNDATION
1057 W. Fireweed Ln. Suite 207




                                 were conducted so poorly—or not at all—is the City of Nome’s historic
   Anchorage, Alaska 99503


    EMAIL: legal@acluak.org
      FAX: 907.258.0288
      TEL: 907.258.0044




                                 failure and refusal to adequately train law enforcement personnel.

                                        30.    The 2019 internal audit conducted by NPD found that the

                                 City of Nome and NPD had failed to provide police officers with

                                 adequate training on the collection and preservation of evidence and

                                 writing reports.

                                        31.    As one example of NPD’s failure to adequately train its law

                                 enforcement personnel, prior to 2018, no NPD police officer received

                                 Sexual Assault Response Team (SART) training, despite the fact that

                                 SART training for law enforcement personnel is a recognized standard




                                 Hardy v. City of Nome
                                 COMPLAINT
                                 Case No._________                                               Page 9 of 31

                                  Case 2:20-cv-00001-HRH Document 1 Filed 02/20/20 Page 9 of 31
                                 for police departments across the country and despite the fact that

                                 sexual assaults occur frequently in Nome.

                                        32.    The NPD’s failure to train its police officers was the result

                                 of a conscious effort not to do so. In a June 25, 2018 resolution, the City

                                 of Nome acknowledged that, “in the past, it has avoided the pursuit of

                                 grant-funded training and staffing opportunities, which is a practice

                                 that can no longer continue in today’s climate.”

                                        33.    The NPD’s repeated failures to adequately investigate

                                 reports of sexual assault were so widespread and systemic that they
ACLU OF ALASKA FOUNDATION
1057 W. Fireweed Ln. Suite 207




                                 became a de facto custom and practice of the City of Nome and the
   Anchorage, Alaska 99503


    EMAIL: legal@acluak.org
      FAX: 907.258.0288
      TEL: 907.258.0044




                                 NPD.

                                        34.    Knowledge of these failures was not limited to Chief

                                 Papasodora or others within the NPD. In December 2017, then-City

                                 Manager Thomas Moran was informed by outgoing NPD Sergeant

                                 Preston Stotts that Lt. Harvey and other NPD officers “regularly failed”

                                 to respond to sexual assaults as well as other felony calls. Moran took

                                 no corrective action in response to Stotts’s report.

                                        35.    Moran admitted later, in September 2018, that he and

                                 Chief Papasodora “were both remiss in ensuring that day-to-day tasks




                                 Hardy v. City of Nome
                                 COMPLAINT
                                 Case No._________                                                 Page 10 of 31

                                  Case 2:20-cv-00001-HRH Document 1 Filed 02/20/20 Page 10 of 31
                                 [at the NPD] were being done, and we both take accountability for

                                 that.”

                                          36.   The City of Nome was also well enough aware of the NPD’s

                                 failure to investigate reports of sexual assault by Alaska Native women

                                 that in November 2018 it asked the U.S. Department of Justice to

                                 conduct an investigation pursuant to 42 U.S.C. § 14141 “to determine if

                                 there have been civil rights violations by the NPD in regards to sexual

                                 assault and violent crime investigations . . . .”

                                          37.   Despite these apparent concerns, the City of Nome’s actions
ACLU OF ALASKA FOUNDATION
1057 W. Fireweed Ln. Suite 207




                                 have continued to show a deliberate indifference to the civil rights of
   Anchorage, Alaska 99503


    EMAIL: legal@acluak.org
      FAX: 907.258.0288
      TEL: 907.258.0044




                                 Alaska Native women.

                                          38.   In an October 7, 2019, meeting, Chief Estes informed the

                                 City Council that NPD needed more resources to conduct adequate

                                 investigation of its cases. He also informed the City Council that

                                 twenty of the cases identified in his internal NPD audit as

                                 inadequately investigated still required further work, but that they

                                 remained “cold cases for now” because the NPD did not have the

                                 personnel to finish the job.

                                          39.   The City rejected Chief Estes’s request for additional

                                 resources. Chief Estes resigned from the NPD the following day.


                                 Hardy v. City of Nome
                                 COMPLAINT
                                 Case No._________                                                Page 11 of 31

                                  Case 2:20-cv-00001-HRH Document 1 Filed 02/20/20 Page 11 of 31
                                      The NPD’s Failure to Investigate Clarice Hardy’s Sexual
                                                          Assault Claim

                                        40.    On May 27, 2015, the NPD hired Ms. Hardy to work as a

                                 dispatcher. As part of her job duties, Ms. Hardy took calls from the

                                 public reporting crimes, disturbances, fires, and medical or police

                                 emergencies, and relayed this information to her law enforcement

                                 colleagues in the NPD or to other emergency response personnel.

                                        41.    One early morning in mid-March 2017, Ms. Hardy was

                                 sexually assaulted in her apartment by Donald Johnson, who had

                                 accompanied her home after they were socializing at a local bar the
ACLU OF ALASKA FOUNDATION
1057 W. Fireweed Ln. Suite 207
   Anchorage, Alaska 99503


    EMAIL: legal@acluak.org




                                 night before.
      FAX: 907.258.0288
      TEL: 907.258.0044




                                        42.    Ms. Hardy had no memory of leaving the bar or of how she

                                 arrived at her apartment, but she remembered she had been feeling

                                 “woozy” while at the bar. Ms. Hardy believes she had been drugged.

                                        43.    Ms. Hardy had no recollection of the sexual assault until

                                 late the following day when friends told her they had seen a video of

                                 the assault posted on Snapchat.

                                        44.    Apparently, Mr. Johnson’s girlfriend had tracked him

                                 down, forced her way into Ms. Hardy’s apartment bedroom, and had an

                                 accomplice record the events with a phone camera as she confronted



                                 Hardy v. City of Nome
                                 COMPLAINT
                                 Case No._________                                               Page 12 of 31

                                  Case 2:20-cv-00001-HRH Document 1 Filed 02/20/20 Page 12 of 31
                                 Mr. Johnson, all while Ms. Hardy remained motionless and

                                 unresponsive on her bed.

                                         45.   Shortly after the assault, Ms. Hardy reported the incident

                                 to her coworker at the NPD, then-Lieutenant Nick Harvey. Lt. Harvey

                                 asked Ms. Hardy to compile a written report of the incident. In her

                                 report, Ms. Hardy described the events recounted above and identified

                                 the witnesses who she believed had seen the video.

                                         46.   Lt. Harvey assured Ms. Hardy that he would begin an

                                 investigation right away. Lt. Harvey told Ms. Hardy that he would
ACLU OF ALASKA FOUNDATION
1057 W. Fireweed Ln. Suite 207




                                 start the investigation by obtaining a “Glass” warrant, by talking to
   Anchorage, Alaska 99503


    EMAIL: legal@acluak.org
      FAX: 907.258.0288
      TEL: 907.258.0044




                                 witnesses, and by securing the video of the incident that Ms. Hardy had

                                 described.

                                         47.   Based on these assurances, Ms. Hardy believed that Lt.

                                 Harvey had initiated an investigation into her complaint.

                                         48.   Approximately one month after she first reported the

                                 assault to Lt. Harvey, Ms. Hardy asked him about the status of the

                                 case.

                                         49.   Lt. Harvey told Ms. Hardy that he was working on the

                                 investigation. Ms. Hardy trusted what Lt. Harvey told her and did not

                                 question him further at that time.


                                 Hardy v. City of Nome
                                 COMPLAINT
                                 Case No._________                                              Page 13 of 31

                                  Case 2:20-cv-00001-HRH Document 1 Filed 02/20/20 Page 13 of 31
                                        50.    Sometime in July 2017, Ms. Hardy again asked Lt. Harvey

                                 about the status of the investigation into her complaint. Ms. Hardy

                                 asked Lt. Harvey if he was able to get the video of the assault that she

                                 told him about.

                                        51.    Lt. Harvey told Ms. Hardy that the “Glass” warrant was

                                 taking a little longer to obtain than he had anticipated, and that he had

                                 been busy working on another case. However, Lt. Harvey assured Ms.

                                 Hardy that he was working on the case, and that he would let her know

                                 if he needed any more information from her.
ACLU OF ALASKA FOUNDATION
1057 W. Fireweed Ln. Suite 207




                                        52.    Ms. Hardy believed what Lt. Harvey told her about the
   Anchorage, Alaska 99503


    EMAIL: legal@acluak.org
      FAX: 907.258.0288
      TEL: 907.258.0044




                                 progress of the investigation because she regarded him as a trusted

                                 superior. She had worked under Lt. Harvey’s supervision for more than

                                 two years, and thought, at the time, that he had been doing a good job.

                                 She thus had no reason to suspect that what Lt. Harvey told her about

                                 the progress of the investigation was not the truth.

                                        53.    Ms. Hardy also knew that some investigations conducted

                                 by the NPD took a long time to be resolved. Ms. Hardy therefore did not

                                 ask Lt. Harvey about the status of the investigation for several more

                                 months, because she wanted to give him time to build the best case he

                                 could against her assailant.


                                 Hardy v. City of Nome
                                 COMPLAINT
                                 Case No._________                                              Page 14 of 31

                                  Case 2:20-cv-00001-HRH Document 1 Filed 02/20/20 Page 14 of 31
                                        54.    In January 2018, Ms. Hardy still had not heard anything

                                 from Lt. Harvey about the case. On or about January 23, 2018, Ms.

                                 Hardy again asked Lt. Harvey about the status of her complaint.

                                        55.    Lt. Harvey then told Ms. Hardy that the request for a

                                 “Glass” warrant had been denied. He also told her that he was unable

                                 to secure the video of the assault because Snapchat only saved videos

                                 for thirty days.

                                        56.    Ms. Hardy reminded Lt. Harvey that she had identified

                                 witnesses who had seen the video. Lt. Harvey said nothing more, other
ACLU OF ALASKA FOUNDATION
1057 W. Fireweed Ln. Suite 207




                                 than that he would let Ms. Hardy know if he needed additional
   Anchorage, Alaska 99503


    EMAIL: legal@acluak.org
      FAX: 907.258.0288
      TEL: 907.258.0044




                                 information from her. Ms. Hardy, aware that some investigations

                                 required more time than others, continued to trust that Lt. Harvey was

                                 properly investigating her complaint.

                                        57.    In mid-March 2018, while working her shift as a dispatcher

                                 at the NPD, Ms. Hardy answered a call from a man looking for help

                                 locating his son. The caller was Donald Johnson, the man who had

                                 sexually assaulted her. Ms. Hardy was shocked to be suddenly

                                 speaking to the man who she believed had raped her, but she was

                                 nevertheless able to maintain her composure and assist Mr. Johnson.




                                 Hardy v. City of Nome
                                 COMPLAINT
                                 Case No._________                                              Page 15 of 31

                                  Case 2:20-cv-00001-HRH Document 1 Filed 02/20/20 Page 15 of 31
                                 When she ended the call, however, she broke down and began to cry

                                 uncontrollably at her desk.

                                        58.    Joseph Dickerson, a NPD sergeant, saw Ms. Hardy in

                                 distress and asked her what was wrong. Ms. Hardy told Sgt. Dickerson

                                 about the sexual assault and Mr. Johnson’s call, about having reported

                                 the assault to Lt. Harvey, and that she had been waiting for a year for

                                 something to happen and nothing had yet been done.

                                        59.    Sgt. Dickerson immediately summoned Chief Papasodora

                                 to the dispatch room. Ms. Hardy then recounted for Chief Papasodora
ACLU OF ALASKA FOUNDATION
1057 W. Fireweed Ln. Suite 207




                                 all that she had told Sgt. Dickerson and of the times she had been
   Anchorage, Alaska 99503


    EMAIL: legal@acluak.org
      FAX: 907.258.0288
      TEL: 907.258.0044




                                 assured by Lt. Harvey that he was working on her complaint.

                                        60.    Chief Papasodora searched NPD’s electronic database but

                                 could not find a record of Ms. Hardy’s complaint. Chief Papasodora told

                                 Ms. Hardy that he would speak with Lt. Harvey and have him apprise

                                 him of the status of the investigation.

                                        61.    Later the same day, Chief Papasodora told Ms. Hardy that

                                 she would need to submit another written report about the sexual

                                 assault. At this point it became obvious to Ms. Hardy that Lt. Harvey

                                 had not taken any action at all in response to her complaint and that




                                 Hardy v. City of Nome
                                 COMPLAINT
                                 Case No._________                                             Page 16 of 31

                                  Case 2:20-cv-00001-HRH Document 1 Filed 02/20/20 Page 16 of 31
                                 he had lied to and misled her about the status of the investigation each

                                 time she had asked him about it.

                                        62.    On March 27, 2018, Ms. Hardy completed a new written

                                 report detailing how she was sexually assaulted in March 2017 and

                                 gave it to Chief Papasodora. The chief told her that, under the

                                 circumstances, he believed her complaint should be investigated by the

                                 Alaska State Troopers (AST). Chief Papasodora said he would forward

                                 her complaint to the AST immediately to request that an investigation

                                 be initiated right away.
ACLU OF ALASKA FOUNDATION
1057 W. Fireweed Ln. Suite 207




                                        63.    Chief Papasodora also told Ms. Hardy that he was going to
   Anchorage, Alaska 99503


    EMAIL: legal@acluak.org
      FAX: 907.258.0288
      TEL: 907.258.0044




                                 ask AST to investigate why Lt. Harvey took no action in response to

                                 her complaint. At no time after this, however, did Chief Papasodora

                                 inform Ms. Hardy of the status of any inquiry into Lt. Harvey’s failure

                                 to investigate her claims.

                                        64.    In early May 2018, Ms. Hardy contacted AST to ask about

                                 the status of her complaint. Ms. Hardy was told that AST had no record

                                 of a complaint from her.

                                        65.    Ms. Hardy then inquired of Chief Papasodora about

                                 whether he had forwarded her complaint to AST. Chief Papasodora told




                                 Hardy v. City of Nome
                                 COMPLAINT
                                 Case No._________                                             Page 17 of 31

                                  Case 2:20-cv-00001-HRH Document 1 Filed 02/20/20 Page 17 of 31
                                 Ms. Hardy that he “had been meaning to get to it,” but that he had not

                                 yet taken any action on the complaint.

                                        66.    Only because of her direct contact with AST did AST

                                 initiate an investigation into Ms. Hardy’s claim of being sexually

                                 assaulted, now almost fourteen months after she first reported the

                                 crime to Lt. Harvey.

                                        67.    The realization that Lt. Harvey had taken no action at all

                                 in response to her complaint, and that he had repeatedly lied to her

                                 over a one-year period about the status of the case, left Ms. Hardy
ACLU OF ALASKA FOUNDATION
1057 W. Fireweed Ln. Suite 207




                                 emotionally devastated. Her feeling of devastation was significantly
   Anchorage, Alaska 99503


    EMAIL: legal@acluak.org
      FAX: 907.258.0288
      TEL: 907.258.0044




                                 compounded when she learned that Chief Papasodora, like Lt. Harvey

                                 before him, had done nothing in response to her complaint despite his

                                 assurances. Ms. Hardy became overwhelmed by feelings of betrayal and

                                 mistrust towards people she considered almost like family.

                                        68.    Furthermore, working under Lt. Harvey became

                                 increasingly uncomfortable for Ms. Hardy after Lt. Harvey learned that

                                 she had complained about his failure to investigate her complaint. Lt.

                                 Harvey began to retaliate against Ms. Hardy by ignoring her at work,

                                 leading her to feel isolated and afraid of further retaliation for having

                                 exposed his misfeasance.


                                 Hardy v. City of Nome
                                 COMPLAINT
                                 Case No._________                                               Page 18 of 31

                                  Case 2:20-cv-00001-HRH Document 1 Filed 02/20/20 Page 18 of 31
                                        69.    On May 24, 2018, Ms. Hardy was close to finishing her shift

                                 at the NPD when Lt. Harvey arrived at the NPD station. Lt. Harvey

                                 had been attending a meeting at which several Alaska Native women

                                 voiced their concerns about the NPD’s failure to protect them from

                                 sexual assaults. Lt. Harvey sat down in a chair near Ms. Hardy,

                                 assumed an aggressive posture, and had what Ms. Hardy interpreted

                                 as a menacing look on his face. Lt. Harvey then told Ms. Hardy that he

                                 had “just got done dealing with those cunts” who were complaining

                                 about the police department.
ACLU OF ALASKA FOUNDATION
1057 W. Fireweed Ln. Suite 207




                                        70.    Ms. Hardy was shocked and confused by what Lt. Harvey
   Anchorage, Alaska 99503


    EMAIL: legal@acluak.org
      FAX: 907.258.0288
      TEL: 907.258.0044




                                 said. But more than anything, Ms. Hardy felt intimidated and scared to

                                 know that Lt. Harvey harbored such animus against women who, like

                                 her, sought protection and accountability from the police department.

                                        71.    Ms. Hardy felt she could not work under the current

                                 circumstances and asked Chief Papasodora for temporary

                                 administrative leave while Lt. Harvey’s failure to investigate her

                                 complaint was being investigated. The chief granted her leave, which

                                 began on May 28, 2018.

                                        72.    Approximately one week after her administrative leave

                                 began, Ms. Hardy was told by Dana Handeland, who worked in the


                                 Hardy v. City of Nome
                                 COMPLAINT
                                 Case No._________                                             Page 19 of 31

                                  Case 2:20-cv-00001-HRH Document 1 Filed 02/20/20 Page 19 of 31
                                 city’s personnel department, that city manager Thomas Moran was

                                 cancelling her administrative leave because he believed the NPD was

                                 too short-staffed and Ms. Hardy was needed at work.

                                        73.    Ms. Hardy, however, had begun seeing a counselor and a

                                 psychiatrist for the exacerbated trauma she suffered as a result of

                                 having her complaint not taken seriously by her superiors, including

                                 persistent nightmares, flashbacks, and panic attacks. Ms. Hardy was

                                 diagnosed with severe post-traumatic stress disorder (PTSD). Even the

                                 thought of returning to work was panic-inducing.
ACLU OF ALASKA FOUNDATION
1057 W. Fireweed Ln. Suite 207




                                        74.    Ms. Hardy informed Ms. Handeland that she was receiving
   Anchorage, Alaska 99503


    EMAIL: legal@acluak.org
      FAX: 907.258.0288
      TEL: 907.258.0044




                                 mental health treatment and that both of her providers had advised

                                 her not to return to work until her health improved.

                                        75.    The City recognized that Ms. Hardy was entitled to leave

                                 under the Family Medical Leave Act (FMLA) and the Alaska Family

                                 Leave Act (AFLA), and granted her leave for a “serious medical

                                 condition.”

                                        76.    Ms. Hardy’s condition did not improve throughout the

                                 summer or fall of 2018. She continued to suffer severe PTSD symptoms

                                 and had to grapple with the reality that the system of which she was a

                                 part and had placed her faith in had failed her so egregiously. To make


                                 Hardy v. City of Nome
                                 COMPLAINT
                                 Case No._________                                             Page 20 of 31

                                  Case 2:20-cv-00001-HRH Document 1 Filed 02/20/20 Page 20 of 31
                                 matters worse, the medication Ms. Hardy was taking to alleviate some

                                 of her more severe symptoms negatively impacted her ability to

                                 concentrate and perform complex tasks, making her return to work

                                 even more uncertain because she was unable to perform some of the

                                 essential functions of her job.

                                        77.    On October 6, 2018, all of the leave to which Ms. Hardy was

                                 entitled under both the FMLA and the AFLA was exhausted. On

                                 October 7, 2018, the City of Nome terminated Ms. Hardy’s employment

                                 because she remained unable to return to work.
ACLU OF ALASKA FOUNDATION
1057 W. Fireweed Ln. Suite 207




                                        78.    Ms. Hardy continues to suffer from debilitating symptoms
   Anchorage, Alaska 99503


    EMAIL: legal@acluak.org
      FAX: 907.258.0288
      TEL: 907.258.0044




                                 of PTSD and remains unable to work.

                                                            Count I
                                 Deprivation of Equal Protection Guaranteed by the Fourteenth
                                         Amendment to the United States Constitution

                                        79.    The Fourteenth Amendment to the United States

                                 Constitution, enforceable under 42 U.S.C. § 1983, provides that no

                                 state shall “deny to any person within its jurisdiction the equal

                                 protection of the laws.” U.S. Const. amend. XIV, § 1.

                                        80.    Under the Equal Protection Clause of the Fourteenth

                                 Amendment, discrimination based on race or sex is presumptively

                                 unconstitutional and subject to heightened scrutiny.


                                 Hardy v. City of Nome
                                 COMPLAINT
                                 Case No._________                                              Page 21 of 31

                                  Case 2:20-cv-00001-HRH Document 1 Filed 02/20/20 Page 21 of 31
                                        81.    As such, the Equal Protection Clause prohibits law

                                 enforcement agencies or officers from providing services in a

                                 discriminatory manner because of a person’s race or sex.

                                        82.    A law enforcement agency’s or officer’s failure to

                                 investigate reported crimes because of the victim’s race or sex violates

                                 the Equal Protection Clause.

                                        83.    Defendants failed to investigate Ms. Hardy’s reported

                                 sexual assault because Ms. Hardy is an Alaska Native and a woman.

                                        84.    Defendants’ failure to investigate Ms. Hardy’s reported
ACLU OF ALASKA FOUNDATION
1057 W. Fireweed Ln. Suite 207




                                 sexual assault was part of a widespread practice that was so
   Anchorage, Alaska 99503


    EMAIL: legal@acluak.org
      FAX: 907.258.0288
      TEL: 907.258.0044




                                 permanent and well settled that it constituted a custom or practice of

                                 the NPD, by and through Defendant Papasodora, and Defendant City

                                 of Nome.

                                        85.    Defendants’ failure to investigate Ms. Hardy’s reported

                                 sexual assault was the result of Defendant City of Nome’s failure to

                                 train its law enforcement personnel to conduct sexual assault

                                 investigations in the face of obvious need for such training and to

                                 properly supervise them, resulting in deliberate indifference to Ms.

                                 Hardy’s rights.




                                 Hardy v. City of Nome
                                 COMPLAINT
                                 Case No._________                                                  Page 22 of 31

                                  Case 2:20-cv-00001-HRH Document 1 Filed 02/20/20 Page 22 of 31
                                        86.    Defendants’ failure to investigate Ms. Hardy’s reported

                                 sexual assault deprived Ms. Hardy of her right to equal protection

                                 under the Fourteenth Amendment to the United States Constitution.

                                        87.    The deprivation of her right to equal protection has caused

                                 Ms. Hardy harm.



                                                            Count II
                                  Deprivation of Equal Protection Guaranteed by Article I § 1 of
                                                    the Alaska Constitution

                                        88.    Article I § 1 of the Alaska Constitution provides that all
ACLU OF ALASKA FOUNDATION
1057 W. Fireweed Ln. Suite 207




                                 persons are equal and entitled to equal rights, opportunities, and
   Anchorage, Alaska 99503


    EMAIL: legal@acluak.org
      FAX: 907.258.0288
      TEL: 907.258.0044




                                 protection under the law.

                                        89.    Under Article I § 1 of the Alaska Constitution,

                                 discrimination based on race or sex is presumptively unconstitutional

                                 and subject to strict scrutiny.

                                        90.    As such, Article I § 1 prohibits law enforcement agencies or

                                 officers from providing services in a discriminatory manner because of

                                 a person’s race or sex.

                                        91.    A law enforcement agency’s or officer’s failure to

                                 investigate reported crimes because of the victim’s race or sex violates

                                 Article I § 1 of the Alaska Constitution.


                                 Hardy v. City of Nome
                                 COMPLAINT
                                 Case No._________                                                  Page 23 of 31

                                  Case 2:20-cv-00001-HRH Document 1 Filed 02/20/20 Page 23 of 31
                                        92.    Defendants failed to investigate Ms. Hardy’s reported

                                 sexual assault because Ms. Hardy is an Alaska Native and a woman.

                                        93.    Defendants’ failure to investigate Ms. Hardy’s reported

                                 sexual assault deprived Ms. Hardy of her right to equal protection

                                 under Article I § 1 of the Alaska Constitution.

                                        94.    The deprivation of her right to equal protection has caused

                                 Ms. Hardy harm.

                                                             Count III
                                      Discrimination in the Provision of Government Services
                                                    A Violation of AS 18.80.255
ACLU OF ALASKA FOUNDATION
1057 W. Fireweed Ln. Suite 207




                                        95.    Alaska Statute 18.80.255 makes it unlawful for a political
   Anchorage, Alaska 99503


    EMAIL: legal@acluak.org
      FAX: 907.258.0288
      TEL: 907.258.0044




                                 subdivision to withhold from or deny to a person local governmental

                                 services, advantages, or privileges because of race or sex.

                                        96.    A law enforcement agency’s or officer’s failure to

                                 investigate reported crimes because of the victim’s race or sex violates

                                 AS 18.80.255.

                                        97.    Defendants failed to investigate Ms. Hardy’s reported

                                 sexual assault because Ms. Hardy is an Alaska Native and a woman.

                                        98.    Defendants’ failure to investigate Ms. Hardy’s reported

                                 sexual assault was part of Defendants’ practice or policy of failing to




                                 Hardy v. City of Nome
                                 COMPLAINT
                                 Case No._________                                                  Page 24 of 31

                                  Case 2:20-cv-00001-HRH Document 1 Filed 02/20/20 Page 24 of 31
                                 adequately investigate reports of sexual assaults from Alaska Native

                                 women.

                                        99.    Defendants’ failure to investigate Ms. Hardy’s reported

                                 sexual assault constitutes a violation of AS 18.80.255.

                                        100. Defendants’ violation of AS 18.80.255 has caused Ms.

                                 Hardy harm, and has caused harm to other Alaska Native women in

                                 Nome whose reports of sexual assault have been inadequately

                                 investigated.

                                                             Count IV
                                      Hostile Work Environment and Constructive Discharge
ACLU OF ALASKA FOUNDATION
1057 W. Fireweed Ln. Suite 207




                                       Employment Discrimination Based on Race and Sex
   Anchorage, Alaska 99503


    EMAIL: legal@acluak.org




                                              A Violation of Alaska Statute 18.80.220
      FAX: 907.258.0288
      TEL: 907.258.0044




                                        101. Alaska Statute 18.80.220 makes it unlawful for an

                                 employer to discriminate against a person because of their race or sex

                                 in a term, condition, or privilege of employment.

                                        102. An employer discriminates against an employee in a term

                                 or condition of their employment when it creates or tolerates a hostile

                                 working environment for the employee.

                                        103. Defendants failed to investigate Ms. Hardy’s reported

                                 sexual assault because Ms. Hardy is an Alaska Native and a woman.

                                        104. Defendants subjected Ms. Hardy to a hostile work

                                 environment by failing to investigate her reported sexual assault.

                                 Hardy v. City of Nome
                                 COMPLAINT
                                 Case No._________                                              Page 25 of 31

                                  Case 2:20-cv-00001-HRH Document 1 Filed 02/20/20 Page 25 of 31
                                        105. Defendants further subjected Ms. Hardy to a hostile work

                                 environment when Lt. Harvey retaliated against Ms. Hardy for

                                 revealing his failure to investigate her report of sexual assault.

                                        106. Constructive discharge occurs where an employer makes

                                 working conditions so intolerable that a reasonable person in the

                                 employee’s position would have felt compelled to resign.

                                        107. By failing to investigate Ms. Hardy’s reported sexual

                                 assault, and by retaliating against her after she revealed Lt. Harvey’s

                                 failure to investigate her report of sexual assault, Defendants made
ACLU OF ALASKA FOUNDATION
1057 W. Fireweed Ln. Suite 207




                                 working conditions so intolerable for Ms. Hardy that she reasonably
   Anchorage, Alaska 99503


    EMAIL: legal@acluak.org
      FAX: 907.258.0288
      TEL: 907.258.0044




                                 felt compelled to resign.

                                        108. Defendants violated AS 18.80.220 when they subjected Ms.

                                 Hardy to a hostile work environment and constructively discharged

                                 her.

                                        109. Defendants’ violation of AS 18.80.220 has caused Ms.

                                 Hardy harm.

                                                              Count V
                                      Hostile Work Environment and Constructive Discharge
                                    A Violation of the Implied Covenant of Good Faith and Fair
                                                              Dealing

                                        110. Every at-will employment contract in Alaska is subject to

                                 the implied covenant of good faith and fair dealing.

                                 Hardy v. City of Nome
                                 COMPLAINT
                                 Case No._________                                               Page 26 of 31

                                  Case 2:20-cv-00001-HRH Document 1 Filed 02/20/20 Page 26 of 31
                                        111. The implied covenant of good faith and fair dealing has two

                                 components, a subjective component and an objective component. If an

                                 employer breaches either component, the employer breaches the

                                 implied covenant.

                                        112. An employer breaches the subjective component of the

                                 implied covenant of good faith and fair dealing when it terminates an

                                 employee’s employment and the termination decision is motivated by

                                 an improper or impermissible objective.

                                        113. An employer breaches the objective component of the
ACLU OF ALASKA FOUNDATION
1057 W. Fireweed Ln. Suite 207




                                 covenant of good faith and fair dealing if it treats an employee in a
   Anchorage, Alaska 99503


    EMAIL: legal@acluak.org
      FAX: 907.258.0288
      TEL: 907.258.0044




                                 manner that a reasonable person would regard as unfair.

                                        114. Defendants unreasonably failed to investigate Ms. Hardy’s

                                 reported sexual assault.

                                        115. Defendants, through Lt. Harvey, intentionally

                                 misrepresented to Ms. Hardy that her reported sexual assault was

                                 being investigated when Lt. Harvey knew it was not being investigated.

                                 Further, Chief Papasodora breached the covenant of good faith and fair

                                 dealing when he compounded Lt. Harvey’s misconduct by not promptly

                                 investigating Ms. Hardy’s complaint.




                                 Hardy v. City of Nome
                                 COMPLAINT
                                 Case No._________                                              Page 27 of 31

                                  Case 2:20-cv-00001-HRH Document 1 Filed 02/20/20 Page 27 of 31
                                         116. Defendants’ unreasonable failure to investigate Ms.

                                 Hardy’s report of sexual assault, and intentional misrepresentation

                                 that her report was being investigated, when it was not, was

                                 fundamentally unfair and created working conditions so intolerable

                                 that Ms. Hardy was reasonably compelled to resign.

                                         117. Defendants breached the implied covenant of good faith

                                 and fair dealing by creating working conditions so intolerable that Ms.

                                 Hardy was compelled to resign.

                                         118. As a result of Defendants’ breach, Ms. Hardy has suffered
ACLU OF ALASKA FOUNDATION
1057 W. Fireweed Ln. Suite 207




                                 harm.
   Anchorage, Alaska 99503


    EMAIL: legal@acluak.org
      FAX: 907.258.0288
      TEL: 907.258.0044




                                                                 Count VI
                                               Intentional Infliction of Emotional Distress

                                         119. A person is liable to another person for intentional

                                 infliction of emotional distress if its conduct is extreme and outrageous,

                                 the conduct was intentional or reckless, the conduct caused and causes

                                 emotional distress, and the distress is severe.

                                         120. Defendants’ failure to investigate Ms. Hardy’s reported

                                 sexual assault for more than fourteen months, including Lt. Harvey’s

                                 repeated misrepresentations to Ms. Hardy that he was investigating

                                 her report when he was not and Chief Papasodora’s inaction in the face

                                 of a clear duty to act, constitutes extreme and outrageous conduct.

                                 Hardy v. City of Nome
                                 COMPLAINT
                                 Case No._________                                               Page 28 of 31

                                  Case 2:20-cv-00001-HRH Document 1 Filed 02/20/20 Page 28 of 31
                                        121. Defendants’ failure to investigate Ms. Hardy’s reported

                                 sexual assault for more than fourteen months, as well as Lt. Harvey’s

                                 repeated misrepresentations to Ms. Hardy that he was investigating

                                 her report when he was not and Chief Papasodora’s failure to take

                                 responsible corrective measures in a timely manner, was intentional or

                                 reckless.

                                        122. Defendants’ failures and misrepresentations caused and

                                 continue to cause Ms. Hardy severe emotional distress.


                                                             Prayer for Relief
ACLU OF ALASKA FOUNDATION
1057 W. Fireweed Ln. Suite 207
   Anchorage, Alaska 99503




                                        Accordingly, based on the foregoing, Plaintiff requests that this
    EMAIL: legal@acluak.org
      FAX: 907.258.0288
      TEL: 907.258.0044




                                 Court do the following:

                                        1.     Issue an injunction under AS 22.10.020(i) ordering

                                 Defendant City of Nome to cease any discriminatory practices in the

                                 provision of law enforcement services and to take steps to ensure that

                                 all reports of sexual assault are investigated thoroughly without regard

                                 to the victim’s race or gender;

                                        2.     Issue an injunction under AS 22.10.020(i) ordering

                                 Defendant City of Nome to adequately train all of its appropriate law

                                 enforcement personnel to conduct sexual assault investigations in an

                                 effective and thorough manner;

                                 Hardy v. City of Nome
                                 COMPLAINT
                                 Case No._________                                               Page 29 of 31

                                  Case 2:20-cv-00001-HRH Document 1 Filed 02/20/20 Page 29 of 31
                                        3.     Award Plaintiff compensatory damages in an amount the

                                 proof will show, and punitive damages under 42 U.S.C. § 1983;

                                        4.     Award Plaintiff back pay, front pay, and compensatory and

                                 punitive damages for her state law claims;

                                        5.     Award Plaintiff her costs, expenses, and reasonable

                                 attorney fees under 42 U.S.C. § 1988 and other applicable laws;

                                        6.     Award such other relief as this Court may deem just and

                                 equitable.

                                        Dated February 20, 2020.
ACLU OF ALASKA FOUNDATION
1057 W. Fireweed Ln. Suite 207
   Anchorage, Alaska 99503


    EMAIL: legal@acluak.org
      FAX: 907.258.0288
      TEL: 907.258.0044




                                                                      /s/ Stephen Koteff
                                                                   Stephen Koteff, Bar No. 9407070
                                                                   Joshua A. Decker, Bar No. 1201001
                                                                   ACLU OF ALASKA FOUNDATION

                                                                   Kendri M. M. Cesar, Bar No. 1306040
                                                                   SONOSKY, CHAMBERS, SACHSE, MILLER
                                                                   & MONKMAN, LLP

                                                                   Stephen L. Pevar
                                                                   AMERICAN CIVIL LIBERTIES UNION
                                                                   FOUNDATION

                                                                   Mark J. Carter
                                                                   AMERICAN CIVIL LIBERTIES UNION
                                                                   FOUNDATION




                                 Hardy v. City of Nome
                                 COMPLAINT
                                 Case No._________                                              Page 30 of 31

                                  Case 2:20-cv-00001-HRH Document 1 Filed 02/20/20 Page 30 of 31
                                                               JURY DEMAND

                                        Plaintiff demands a trial by jury of all issues so triable pursuant

                                 to Rule 38 of the Federal Rules of Civil Procedure.

                                        Dated February 20, 2020.


                                                                       /s/ Stephen Koteff
                                                                    Stephen Koteff, Bar No. 9407070
                                                                    Joshua A. Decker, Bar No. 1201001
                                                                    ACLU OF ALASKA FOUNDATION

                                                                    Kendri M. M. Cesar, Bar No. 1306040
                                                                    SONOSKY, CHAMBERS, SACHSE, MILLER
                                                                    & MONKMAN, LLP
ACLU OF ALASKA FOUNDATION
1057 W. Fireweed Ln. Suite 207




                                                                    Stephen L. Pevar
   Anchorage, Alaska 99503


    EMAIL: legal@acluak.org




                                                                    AMERICAN CIVIL LIBERTIES UNION
      FAX: 907.258.0288
      TEL: 907.258.0044




                                                                    FOUNDATION

                                                                    Mark J. Carter
                                                                    AMERICAN CIVIL LIBERTIES UNION
                                                                    FOUNDATION




                                 Hardy v. City of Nome
                                 COMPLAINT
                                 Case No._________                                                Page 31 of 31

                                  Case 2:20-cv-00001-HRH Document 1 Filed 02/20/20 Page 31 of 31
